Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J., at suppression hearing; Ira Globerman, J., at trial and sentence), rendered May 28, 1991, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 9 years to life, and order, same court (Ira Globerman, J.), entered March 16, 1993, denying his GPL 440.10 motion, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the People established defendant’s guilt beyond a reasonable doubt where he was immediately identified after the robbery and arrested in possession of seven of the nine *411half dollar coins taken from the cash register. (See, People v Bleakley, 69 NY2d 490.)
The court properly denied without a hearing defendant’s motion to vacate his conviction since the trial court did not conduct a Sandoval hearing in defendant’s absence, but entertained legal arguments as to whether to adhere to the hearing court’s Sandoval ruling. (People v Velasco, 77 NY2d 469, 472.) Concur—Murphy, P. J., Rubin, Asch, Williams and Mazzarelli, JJ.